Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see remarks page 12, filed on 12/17/2021, with respect to claims 1-5, 8-13, 16-18 and 20-25 in regards to double patenting rejection have been fully considered and are persuasive.  The double patenting rejections of claims 1-5, 8-13, 16-18 and 20-25 has been withdrawn. Applicant's arguments filed on 12/17/2021 with respect to 35 U.S.C 112 rejections claims 1, 9, 35 U.S.C 102 rejections with respect claims 1-3, 9-11, 35 U.S.C 103 rejections of claims 1-5, 8-13, 16 and 18 have been fully considered and 35 U.S.C 112 rejections claims 1, 9, 35 U.S.C 102 rejections with respect claims 1-3, 9-11, 35 U.S.C 103 rejections of claims 1-5, 8-13, 16 and 18 are withdrawn.

Applicant's arguments filed on 12/17/2021 with respect to claim 20 have been fully considered but they are not persuasive. [Applicant argues on the remarks pages 18-19 Applicant notes that Novotny fails to teach or suggest the limitations found in amended independent claim 20. Novotny teaches an apparatus that uses a first circuit to generate a decoded video signal and syntax elements in response to an encoded bitstream, and a second circuit to generate one or more overlay images (or graphical symbols representing syntax elements of the encoded bitstream) in response to the syntax elements (see paragraph [0004]). 
More particularly, Novotny recites that the following steps may be performed in order to display video presented by an H.264 decoder that is generally in a YUV420  
format: converting the video information from YUV to RGB; up-scaling the converted video information to a desired size and aspect ratio; rendering the on-screen statistics to the video picture; and moving the created picture to a display memory of a video card (see paragraphs [0087]-[0091]). In contrast to amended independent claim 20, Novotny merely teaches up- scaling video information when there is a conversion of video information from the YUV format to the RGB format. Novtony, either alone or in combination with Holcomb and Leigh, does not teach or suggest "apply a reconstruction transformation to the selected region using the transformation and quantization settings, wherein applying the reconstruction transformation includes performing an upscaling operation to the selected region using the information on the aspect ratio" as recited in amended independent claim 20. Accordingly, the Applicant believes this claim is allowable over the cited references of record.] , examiner respectfully disagrees. Examiner notes that the combination of Holcomb, Leigh and Novtony clearly disclose “Novotny, in the field of endeavor “relates to video generally and, more particularly, to graphical symbols for H.264 bitstream syntax elements” [0001] line 1, teaches a methodology for data upsampling: “The video presented by an H.264 decoder is generally in a YUV420 format. In order to display the video and the on-screen statistics on, for example, a PC monitor, the following steps may be performed: a) converting the video information from YUV to RGB;  b) up-scaling the converted video information to a desired size and aspect ratio” [0087]-[0089] meeting the above claim limitations.
	Thus, based on the prima facie case of obviousness discussions articulated above with the consideration of the claimed invention as a whole, it would have been obvious at the time 
Examiner also notes that no specific arguments with respect to claim 17 have been presented. The rejections are presented below.

Terminal Disclaimer
The terminal disclaimer filed on 12/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US9025899, US9848192 and US10659784 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 1 is objected to because of the following informalities: At lines 6-7 “evaluate each region to determine whether each region meets a predetermined compression acceptability criteria” should read “evaluate each region of the plurality of the regions whether the region meets a predetermined compression acceptability criteria”, also at line 8 “a first region” should read “the first region”, and line 28 “the region” should read “the third region”. Appropriate correction is required.

9 is objected to because of the following informalities: At lines 6-7 “evaluate each region to determine whether each region meets a predetermined compression acceptability criteria” should read “evaluate each region of the plurality of the regions whether the region meets a predetermined compression acceptability criteria” and at line 36 “third the region” should read “the third region”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sahin Ahmet et al. (EP2360928) hereafter Sahin in view of Sahin (Single reference 103 as “An apparatus for compressing an image would be obvious in view of “A method for compressing an image disclosed by Sahin)

1. Regarding claim 17, Sahin discloses an apparatus for compressing an image (Fig 2, paras 0012, 0018-0019 shows and discloses a method/apparatus), comprising:
an encoder (fig 2 and para 0018-0019 discloses encoding/encoder) configured to:
one or more regions including a first region and (Fig 2 and para 0019 shows and discloses decomposing/subdividing the image into regions (i.e mXm and remaining portion of nXn) meeting the limitations of a first region (for example remaining portion of nxn), examiner notes that due to the presence one or more only one region is required and a second region is not required to be decomposed in the image and hence are not required to be met by the claim);
select a first subregion split (Fig 2 shows the region of (nXn) split in to subregion (mXm) and the remaining portion of the nXn (another subregion) meeting the claim limitations a first subregion split), a first transform, and a first quantizer for the first region (Fig 2, paras 0008, 0011, 0013, 0015-0019 discloses and shows selecting a first subregion split (mXm), obviously a transform and a quantizer for each subregion because of region nXn consisting of region mXm and the remaining portion of the nXn (fig 2)  (examiner notes that due to the recital of one or more in the decompose step the strike limitations are not required to be met);
evaluate the first region (fig 2 and paras 0011, 0013, 0015-0019 shows and discloses processing the region (i.e remaining portion of nXn) based on the selected subregion (mXm), transform and quantizer for compression meeting the claim limitations of evaluate) and (region nXn which is made up of mXm (encoded with shorter VLC1 codes or more compressed (paras 0018-0019)) and the remaining portion of the nxn (i.e the first region encoded with VLC2) meets the limitations of the region meeting the predetermined acceptability criteria, examiner notes that the specifics of the acceptability criteria are not required by the claim, also due to the recital of one or more, the striked limitations are not required to be met. see also paras 0008,0010,0013,0015-0019); in response to the first subregion split, the first transform and the first quantizer meeting the predetermined compression acceptability criteria, encode the region (fig 2 and paras 0008,0010,0013,0015-0019 shows and discloses the above claim limitations of encoding (transform,quantizer) the subregion which is a combination of sub regions (split) obviously meeting the claim limitations, region nXn which is made up of mXm (encoded with shorter VLC1 codes or more compressed (paras 0018-0019)) and the remaining portion of the nxn (encoded with VLC2) meets the limitations of the region meeting the predetermined acceptability criteria);  (examiner notes that due to the recital of one or more in the claim the scratched off limitations in the remaining claim are not required to be met). At the time of the invention was made “an apparatus” would be obvious in view of the teachings of Sahin. The suggestion/motivation would be a more efficient data compression with same data quality but with a higher capacity at paras 0010-0011, 0018.		

2. Regarding claim 18, Sahin discloses the apparatus of claim 17, wherein the encoder is further configured to implement the transform and quantization by performing a downscaling operation of the region with a selected aspect ratio (para 0016 discloses reduces (i.e downscaling) the bit rate for displaying obviously meeting the claim limitations, examiner notes that the specifics of aspect ratio are not required by the claim). 

Claims 20-22 rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Holcomb (US 2005/0025246), Leigh et al. (US 2011/0142137) and further in view of Novotny et al. (US 2005/0123282).

3. Regarding claim 20, Holcomb discloses an apparatus for decompressing an image (i.e a decoding system) comprising:
	- selecting a region of the image to decode, wherein the image includes one or more regions (“a decoder receives and decodes a first VLC signaled at macroblock level, where the first VLC jointly represents a transform signal level, a transform type and a subblock pattern. The tool also receives and decodes one or more other VLCs signaled at block level, where the one or more other VLCs may each represent a subblock pattern for a block or jointly represents a transform type and a subblock pattern for a block” [0024] line 2, wherein the block is the said selected region of image to be decoded, examiner notes that due to the recital of one or more only one is required to be met);
	- decoding the selected region (“The entropy coder (480) (figure 4) compresses the output of the quantizer (470) as well as certain side information (e.g., motion information (415), spatial extrapolation modes, quantization step size)” [0061] line 1.  Furthermore: “The entropy decoder (580) (figure 5) entropy decodes entropy-coded quantized data as well as entropy-coded side information (e.g., motion information (515), spatial extrapolation modes, quantization step size), typically applying the inverse of the entropy encoding performed in the encoder” [0068] line 1.  See also: “The decoder (500) (figure 5) processes VLCs for jointly coded transform signal level, transform type, and subblock pattern information” (0073) line 1.  Thus, Holcomb suggests that the decoder will decode the encoded information such as transformation and quantization information used during compressing process as shown in figure 4); 
- applying a reconstruction transformation to the selected region using the transformation and quantization settings (“FIG. 5 is a block diagram of a general video decoder system (500). The decoder system (500) receives information (595) for a compressed sequence of video frames and produces output including a reconstructed frame (505)” [0065] line 1.  Without departing from the essence of Holcomb’s methodology, the received information (595) comprises the said transformation and quantization settings and other side information as reconstruction transformation applied to the region and to output a reconstructed frame),
Holcomb does not explicitly disclose using metadata associated with the selected region, wherein the metadata includes transformation and quantization settings and information on an aspect ratio and wherein applying the reconstruction transformation includes performing an upscaling operation to the selected region using the information on the aspect ratio.
	Leigh, in the field of endeavor “relates, in general, to video stream processing” [0001] line 1, teaches a methodology of metadata storing information needed at the decoding end of process as depicted in figure 3: “block 20 is also shown as including a header 22 which can be used to store metadata about the remainder of the block 20. For example, information such as the number of frames 10 and/or the number of pixels 12 per frame 10 could be included in the header 22. This information may be needed at the decoding end of the process … Other information might include the frame rate of the original video sequence and data about the specific processing methodology that lead to the creation of the primary block 20, such as the details of DWT used. Once the block 20 is transmitted and received at the decoding end of the transmission path, then the header 22 can be accessed by a suitable decoder and used in the decompression of the remainder of the block 20” [0043] line 1 meeting the limitations of wherein the metadata includes transformation and quantization settings 
	Thus, based on the prima facie case of obviousness discussions articulated above with the consideration of the claimed invention as a whole, it would have been obvious at the time the invention was made, that one of ordinary skill in the art would have been motivated to modify and include the decoding system Holcomb made with desire to apply the predictable teachings of metadata information as taught by Leigh, because the metadata will contain information suitable for decoder to use during decompression process as suggested above by Leigh. The combination of Holcomb and Leigh discloses a decoding system to decode received video data and the metadata as seen above.  The Holcomb and Leigh combination however does not explicitly disclose information on an aspect ratio and wherein applying the reconstruction transformation includes performing an upscaling operation to the selected region using the information on the aspect ratio.
	Novotny, in the field of endeavor “relates to video generally and, more particularly, to graphical symbols for H.264 bitstream syntax elements” [0001] line 1, teaches a methodology for data upsampling: “The video presented by an H.264 decoder is generally in a YUV420 format. In order to display the video and the on-screen statistics on, for example, a PC monitor, 
a) converting the video information from YUV to RGB; 
 b) up-scaling the converted video information to a desired size and aspect ratio” [0087]-[0089] meeting the above claim limitations.
	Thus, based on the prima facie case of obviousness discussions articulated above with the consideration of the claimed invention as a whole, it would have been obvious at the time the invention was made, that one of ordinary skill in the art would have been motivated to modify and include the decoding system of the Holcomb and Leigh combination, with desire to apply the predictable teachings of data upscaling as taught by Novotny, in order to display the video on a PC monitor as suggested above by Novotny.

4. Regarding claim 21, Holcomb, Leigh and Novotny disclose the apparatus of claim 20. Holcomb discloses further wherein decoding the selected region includes decoding multiple subregions of each selected region (“a decoder receives and decodes a first VLC signaled at macroblock level, where the first VLC jointly represents a transform signal level, a transform type and a subblock pattern. The tool also receives and decodes one or more other VLCs signaled at block level, where the one or more other VLCs may each represent a subblock pattern for a block or jointly represents a transform type and a subblock pattern for a block” [0024] line 2, wherein the block is the said selected region of image to be decoded and the subblock pattern is the decoding multiple subregions of the each selected region (i.e the block pattern) obviously meeting the above claim limitations).

5. Regarding claim 22, Holcomb, Leigh and Novotny disclose the apparatus of claim 21. Holcomb discloses further wherein each subregion of a particular region shares the same transform and quantization (“a decoder receives and decodes a first VLC signaled at macroblock level, where the first VLC jointly represents a transform signal level, a transform type and a subblock pattern. The tool also receives and decodes one or more other VLCs signaled at block level, where the one or more other VLCs may each represent a subblock pattern for a block or jointly represents a transform type and a subblock pattern for a block” [0024] line 2, wherein the block is the said selected region of image to be decoded and the subblock pattern is the decoding multiple subregions of the each selected region (i.e the block pattern) using the transformer 460 and the quantizer 470 obviously meeting the above claim limitations)..  

Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Holcomb, Leigh, Novotny as applied to claim 21 respectively discussed above, and further in view of Kobayashi et al. (JP07123412A) hereafter Kobayashi.

6. Regarding claim 23, the combination of Holcomb, Leigh and Novotny discloses a decoding apparatus/system as seen with respect to claim 21. The Holcomb, Leigh and Novotny system/apparatus does not explicitly disclose the apparatus of claim 21, wherein, within the region, one subregion includes a first transform and a first quantization and a second region includes a second transform different from the first transform and a second quantization different from the first quantization.
(i.e main area (i.e the one subregion) within the image data (i.e the one subregion processed with first DCT (transformation) circuit 5 and a first quantization circuit 6) see abstract and as seen in fig 1, meeting the above claim limitations) and a second region includes a second transform different from the first transform and a second quantization different from the first quantization (i.e the subarea image data (i.e a second subregion) formed by the area outside the main area (I.e the one subregion) within the image data (i.e a second subregion processed with second DCT (transformation) circuit 17 and a second quantization circuit 18) using the switches 1-4 and as seen in fig 1, first transform, first quantization are different from second transform and second quantization as claimed meeting the above claim limitations). Kobayashi also discloses in the abstract the system/apparatus performs compression of areas/subareas efficiently. Examiner also notes that decompression or decoding would be obvious and within one of ordinary skill in the art from the teachings of Kobayashi. Thus, based on the prima facie case of obviousness discussions articulated above with the consideration of the claimed invention as a whole, it would have been obvious at the time the invention was made, that one of ordinary skill in the art would have been motivated to modify and include the decoding system of the Holcomb, Leigh and Novotny combination, with desire to apply the predictable teachings of efficiently compress/decompress data as taught by Kobayashi.

25 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Holcomb, Leigh and Novotny as applied to claim 20 respectively discussed above, and further in view of Iourcha et al. (US 20080055331) hereafter Iourcha.

7. Regarding claim 25, the combination of Holcomb, Leigh and Novotny discloses a decoding system to decode received video data and the metadata as seen with respect to claim 20.  The Holcomb, Leigh and Novotny combination does not explicitly disclose the further comprising performing additional processing on the selected region prior to display, wherein the additional processing includes a texture mapping operation.
	Iourcha in the field of endeavor “compression/decompression techniques”discloses a texture mapping operation on the fragment, pixel (i.e the selected region) to be displayed (i.e prior to the display). Texture mapping is often used to add realism to the scene (i.e image/video/selected region). Iourcha also discloses that the texture mapping results in an ability to use more textures for higher accuracy and increased rendering quality (i.e display) at paras 0023-0025. 
	Thus, based on the prima facie case of obviousness discussions articulated above with the consideration of the claimed invention as a whole, it would have been obvious at the time the invention was made, that one of ordinary skill in the art would have been motivated to modify and include the decoding system of the Holcomb, Leigh and Novotny combination, with desire to apply the predictable teachings of texture data mapping as taught by Iourcha, in order to display the video/image as suggested above by Iourcha.

Allowable Subject Matter
Claim 1 is allowed after correcting the minor informalities pointed above in the claims objections. Regarding claim 1, none of the cited arts in combination disclose or suggests at least the “and in response to the second region and the third region not meeting the predetermined compression acceptability criteria: transform and quantize the second region and the third region to generate a transformed and quantized second region and a transformed and quantized third region; -2- 7142822.1Applicant: Advanced Micro Devices, Inc. Application No.: 16/874,911determine whether the transformed and quantized second region and the transformed and quantized third region meet the predetermined compression acceptability criteria; in response to the transformed and quantized second region meeting the predetermined compression acceptability criteria, encode the second region; and in response to the transformed and quantized third region not meeting the predetermined compression acceptability criteria: adjust transformation and quantization settings; and transform and quantize the third region using the adjusted settings; and in response to the transformed and quantized third region using the adjusted settings meeting the predetermined compression acceptability criteria, encode the third region.”, therefore claim 1 is allowed. Dependent claims 2-5 and 8 depends directly or indirectly from claim 1, therefore they are allowed. 

Claim 9 is allowed after correcting the minor informalities pointed above in the claims objections. Regarding claim 9, none of the cited arts in combination disclose or suggests at least the “and in response to the second region and the third region not meeting the predetermined compression acceptability criteria: split the second region into second subregions and the third region into third subregions; -5- 7142822.1Applicant: Advanced Micro Devices, Inc. Application No.: 16/874,911transform and quantize the second  allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Shi et al. (US 2006/0018382) teaches a concept that a fixed block size system, a frame must be divided into blocks of one fixed size.  However, in a system that supports variable block sizes, a frame may be divided into blocks that have different sizes and shapes.
Hannuksela (US 2008/0037656) teaches that header information created by an encoder 

Examiner's Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner also cites references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading on the claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669